Name: Commission Regulation (EEC) No 3129/89 of 18 October 1989 amending Regulation (EEC) No 756/70 on granting aid for skimmed-milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 10. 89 Official Journal of the European Communities No L 301 /19 COMMISSION REGULATION (EEC) No 3129/89 of 18 October 1989 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates common detailed rules for verifying the use and/or destination of products from intervention Q, as last amended by Regulation (EEC) No 3060/89 (B) ; whereas it would be appropriate to include the application of Article 24 of Regulation (EEC) No 569/88 ; Whereas the measures provided for in this Regulation are in accordance with die opinion of the Management Committee for Milk and Milk Products. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 11 (3) thereof, Whereas Article 2 (4) of Council Regulation (EEC) No 987/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk processed into casein or caseinates (3), as last amended by Regulation (EEC) No 3554/88 (4), lays down that the granting of aid may be restricted to casein and caseinates for specific uses if the market situation so dictates ; whereas, pursuant to that provision, Commission Regulation (EEC) No 756/70 (*), as last amended by Regulation (EEC) No 2203/89 (*), specifies the circumstances in which such aid may be granted and the conditions to apply thereto ; Whereas Article 4 (6) of Regulation (EEC) No 756/70 specifies that incorporation of up to 2 % of the weight of the end product is permitted in processed cheeses ; whereas practical difficulties have been encountered in checking compliance with this provision which applies to individual products ; whereas the economic purpose of that provision may also be achieved by applying the same restrictions as regards production over a given period ; Whereas Article 5 of Regulation (EEC) No 756/70 makes applicable certain provisions of Commission Regulation (EEC) No 569/88 of 16 February 1988 laying down HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 756/70 is hereby amended as follows : 1 . The second subparagraph of Article 4 (6) is replaced by the following : 'However, if the end product is covered by CN code 0406 30, the security shall be released for quantities of casein or caseinates equivalent to 2 % of the weight of the products manufactured by the undertaking in question over a period to be determined by the Member State responsible for carrying out checks. That period may not exceed one month.' 2. In the second paragraph of Article 5, 'Articles 6, 12 and 20' is replaced by 'Articles 6, 12, 20 and 24'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6 . 1968 , p. 13. 2) OJ No L 84, 29 . 3 . 1989, p. 1 . (3) OJ No L 169, 18 . 7 . 1968, p . 6. 0 OJ No L 311 , 17 . 11 . 1988, p. 6. O OJ No L 91 , 25. 4. 1970, p. 28 . O OJ No L 55, 1 . 3. 1988, p. 1 . o OJ No L 293, 12. 10. 1989, p. 29.(') OJ No L 209, 21 . 7. 1989, p. 33.